 

EXHIBIT 10.1

 

NEITHER THIS NOTE NOR THE SECURITIES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE
BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY,
MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.  IN ADDITION, HEDGING TRANSACTIONS INVOLVING
THIS NOTE MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE WITH THE SECURITIES
ACT.  ANY TRANSFEREE OF THIS NOTE SHOULD CAREFULLY REVIEW THE TERMS OF THIS
NOTE, INCLUDING SECTION 13 HEREOF. THE PRINCIPAL AMOUNT REPRESENTED BY THIS NOTE
MAY BE LESS THAN THE AMOUNTS SET FORTH ON THE FACE HEREOF PURSUANT TO SECTION
3(c)(ii) OF THIS NOTE.

 

 

LM FUNDING AMERICA, INC.

 

Senior Convertible Promissory Note

 

Issuance Date: January 16, 2019Original Principal Amount: U.S. $3,581,982.16

 

FOR VALUE RECEIVED, LM FUNDING AMERICA, INC., a corporation incorporated and
existing under the laws of Delaware (the “Company”), hereby promises to pay to
the order of Craven House Capital North America LLC, a Florida limited liability
company or its registered assigns (“Holder”) the amount set out above as the
Original Principal Amount (as reduced pursuant to the terms hereof, the
“Principal”) when due, whether upon the Maturity Date (as defined below),
acceleration, or otherwise (in each case in accordance with the terms hereof)
and to pay interest (“Interest”) on any outstanding Principal (as defined below)
(as such interest on any outstanding Principal may be reduced pursuant to the
terms hereof) at the applicable Interest Rate (as defined below) from the date
set out above as the Issuance Date (the “Issuance Date”) until the same becomes
due and payable, whether upon the Maturity Date or acceleration, or otherwise
(in each case in accordance with the terms hereof). This Senior Secured
Convertible Promissory Note (this “Note”, including all Notes issued in
exchange, transfer or replacement hereof, collectively, the “Notes”) is issued
pursuant to the Purchase Agreement (as defined below) on the Closing Date (as
defined below). Certain capitalized terms used herein are defined in Section
24.  Capitalized terms used and not otherwise defined herein shall have the
meanings ascribed thereto in the Purchase Agreement.

 

1.PAYMENTS OF INTEREST AND PRINCIPAL; PREPAYMENT.

 

(a)On the Maturity Date and unless this Note is earlier converted pursuant to
Section 3 hereof, the Company shall pay to the Holder an amount in cash
representing all outstanding Principal, accrued and unpaid Interest and accrued
and unpaid Late Charges (as defined in Section 19(c)) on such Principal and
Interest).  

 

(b)The Company may not prepay all or any portion of the outstanding Principal,
accrued and unpaid Interest and accrued and unpaid Late Charges other than in
accordance with this Note or as agreed to in writing by the Holder.

 

2.INTEREST; INTEREST RATE.

 

(a)Interest on this Note shall commence accruing on the Issuance Date, shall
accrue daily at the Interest Rate on the outstanding Principal amount from time
to time, shall be computed on the basis of a 360-day year and twelve 30-day
months and shall be payable in cash to the Holder on the Maturity Date unless
earlier converted pursuant to Section 3.

 

- 1 -



--------------------------------------------------------------------------------

 

(b)From and after the occurrence and during the continuance of any Event of
Default, the Interest Rate shall automatically be increased to twelve percent
(12.0%) per annum.  In the event that such Event of Default is subsequently
cured, the adjustment referred to in the preceding sentence shall cease to be
effective as of the date of such cure; provided that the Interest as calculated
and unpaid at such increased rate during the continuance of such Event of
Default shall continue to apply to the extent relating to the days after the
occurrence of such Event of Default through and including the date of such cure
of such Event of Default.

 

3.CONVERSION.

(a)Conversion Right.  From and after a Stockholder Approval, the Holder shall
have the right at any time on or before the Maturity Date, to convert all or any
part of the outstanding and unpaid Principal and accrued and unpaid Interest of
this Note into fully paid and non-assessable Common Shares (“Conversion Shares”)
at the Conversion Price (a “Conversion”). Any amounts owed to the Holder
pursuant to Section 3(c)(vii) hereof shall be paid in cash. The term “Conversion
Price” means, with respect to any Conversion of this Note, $2.41 for each Common
Share, subject to adjustment as set forth below.  For the avoidance of doubt,
Common Shares shall be deemed to include any shares of capital stock or other
securities of the Company into which such Common Shares shall hereafter be
changed or reclassified.  In addition, from and after a Stockholder Approval and
so long as no Event of Default has occurred and is continuing, the Company shall
have the right to effect a Conversion all, but not less than all, of this Note
(a “Company Conversion”).

(b)Authorization of Conversion Shares.  The Company covenants that during the
period the conversion right exists, the Company will reserve from its authorized
and unissued Common Shares a sufficient number of shares, free from preemptive
rights, to provide for the issuance of Common Shares upon the full conversion of
this Note. The Company is required at all times to have authorized and reserved
the number of Common Shares that is actually issuable upon full conversion of
the Note (based on the Conversion Price of the Note in effect from time to time)
(the “Reserved Amount”). The Reserved Amount shall be increased from time to
time in accordance with the Company’s obligations hereunder. The Company
represents that upon issuance, such shares will be duly and validly issued,
fully paid and non-assessable. In addition, if the Company shall issue any
securities or make any change to its capital structure which would change the
number of Common Shares into which this Note shall be convertible at the then
current Conversion Price, the Company shall at the same time make proper
provision so that thereafter there shall be a sufficient number of Common Shares
authorized and reserved, free from preemptive rights, for conversion of this
Note. The Company agrees that its issuance of this Note shall constitute full
authority to its officers and agents who are charged with the duty of executing
stock certificates to execute and issue the necessary certificates for Common
Shares in accordance with the terms and conditions of this Note.

(c)Method of Conversion.  

(i)Mechanics of Conversion.  Subject to Section 3(b), this Note may be converted
by the Holder in whole or in part (or by the Company in whole) at any time on or
after the Company has received shareholder approval for the Conversion, by (A)
submitting to the other party a notice of conversion (the “Notice of
Conversion”) (by facsimile, e-mail or other reasonable means of communication
dispatched on the date of Conversion (the “Conversion Date”) prior to 5:00 p.m.,
New York, New York time) and surrendering this Note at the principal office of
the Company.

(ii)Surrender of Note Upon Conversion.  Notwithstanding anything to the contrary
set forth herein, upon Conversion of this Note in accordance with the terms
hereof, the Holder shall not be required to physically surrender this Note to
the Company unless the entire unpaid principal amount of this Note is so
converted. The Holder and the Company shall maintain records showing the
principal amount so converted and the dates of such Conversions or shall use
such other method, reasonably satisfactory to the Holder and the Company, so as
not to require physical surrender of this Note upon each such conversion. In the
event of any dispute or discrepancy, such records of the Company shall, prima
facie, be controlling and determinative in the absence of manifest error.
Notwithstanding the foregoing, if any portion of this Note is converted as
aforesaid, the Holder may not transfer this Note unless the Holder first
physically surrenders this Note to the Company, whereupon the Company will
forthwith issue and deliver upon the order of the Holder a new Note of like
tenor, registered as the Holder (upon payment by the Holder of any applicable
transfer taxes) may request, representing in the aggregate the remaining unpaid
principal amount of this Note. The Holder and any assignee, by acceptance of
this Note,

- 2 -



--------------------------------------------------------------------------------

 

acknowledge and agree that, by reason of the provisions of this paragraph,
following conversion of a portion of this Note, the unpaid and unconverted
principal amount of this Note represented by this Note may be less than the
amount stated on the face hereof.

(iii)Payment of Taxes. The Company shall not be required to pay any tax which
may be payable in respect of any transfer involved in the issue and delivery of
Common Shares or other securities or property on conversion of this Note in a
name other than that of the Holder (or in street name), and the Company shall
not be required to issue or deliver any such units or other securities or
property unless and until the person or persons (other than the Holder or the
custodian in whose street name such units are to be held for the Holder’s
account) requesting the issuance thereof shall have paid to the Company the
amount of any such tax or shall have established to the satisfaction of the
Company that such tax has been paid.

(iv)Delivery of Common Shares Upon Conversion. Upon receipt by the Company from
the Holder, or receipt by Holder from the Company, of a facsimile transmission
or e-mail (or other reasonable means of communication) of a Notice of Conversion
meeting the requirements for conversion as provided in this Section 3, the
Company shall issue and deliver or cause to be issued and delivered to or upon
the order of the Holder certificates for the Common Shares issuable upon such
conversion within two (2) Business Days after such receipt (the “Deadline”)
(and, solely in the case of conversion of the entire unpaid principal amount
hereof, surrender of this Note) in accordance with the terms hereof.

(v)Obligation of Company to Deliver Common Shares. Upon receipt by the Company
or Holder of a Notice of Conversion, the Holder shall be deemed to be the holder
of record of the Common Shares issuable upon such conversion, the outstanding
Principal and the amount of accrued and unpaid Interest on this Note shall be
reduced to reflect such Conversion, and, unless the Company defaults on its
obligations under this Section 3, all rights with respect to the portion of this
Note being so converted shall forthwith terminate except the right to receive
the Common Shares or other securities, cash or other assets, as herein provided,
on such Conversion. If a Notice of Conversion is delivered as provided herein,
the Company’s obligation to issue and deliver the certificates for Common Shares
shall be absolute and unconditional irrespective of the absence of any action by
the Holder to enforce the same, any waiver or consent with respect to any
provision thereof, the recovery of any judgment against any person or any action
to enforce the same, any failure or delay in the enforcement of any other
obligation of the Company to the holder of record, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder of any obligation to the Company, and irrespective of any other
circumstance which might otherwise limit such obligation of the Company to the
Holder in connection with such conversion. The Conversion Date specified in the
Notice of Conversion shall be the Conversion Date so long as the Notice of
Conversion is received by the Company before 5:00 p.m., New York, New York time,
on such date.

(vi)Failure to Deliver Common Shares Prior to Deadline. Without in any way
limiting the Holder’s right to pursue other remedies, including actual damages
and/or equitable relief, the parties agree that if delivery of the Common Shares
issuable upon conversion of this Note is not delivered by the Deadline the
Company shall pay to the Holder $1,000 per day in cash, for each day beyond the
Deadline that the Company fails to deliver such Common Shares. Such cash amount
shall be paid to Holder by the fifth day of the month following the month in
which it has accrued or, at the option of the Holder (by written notice to the
Company by the first day of the month following the month in which it has
accrued), shall be added to the principal amount of this Note, in which event
interest shall accrue thereon in accordance with the terms of this Note and such
additional principal amount shall be convertible into Common Shares in
accordance with the terms of this Note. The Company agrees that the right to
convert is a valuable right to the Holder. The damages resulting from a failure,
attempt to frustrate, interference with such conversion right are difficult if
not impossible to qualify. Accordingly, the parties acknowledge that the
liquidated damages provision contained in this Section 3(c)(vi) are justified.

(d)Status as Shareholders.  Upon submission of a Notice of Conversion by the
Holder or the Company, (i) the Common Shares covered thereby shall be deemed
converted into Common Shares and (ii) the Holder’s rights as a holder of such
converted portion of this Note shall cease and terminate, excepting only the
right to receive certificates for such Common Shares and to any remedies
provided herein or otherwise available at law or in equity to such Holder
because of a failure by the Company to comply with the terms of this Note.
Notwithstanding the foregoing, if the Holder has not received certificates for
all Common Shares prior to the tenth (10th) Business Day after the expiration of
the Deadline with respect to a conversion of any portion of this Note for

- 3 -



--------------------------------------------------------------------------------

 

any reason, then (unless the Holder otherwise elects to retain its status as a
holder of Common Shares by so notifying the Company) the Holder shall regain the
rights of a holder of this Note with respect to such unconverted portions of
this Note and the Company shall, as soon as practicable, return such unconverted
Note to the Holder or, if the Note has not been surrendered, adjust its records
to reflect that such portion of this Note has not been converted.  In all cases,
the Holder shall retain all of its rights and remedies.

 

 

4.RIGHTS UPON EVENT OF DEFAULT.

(a)Event of Default.  Each of the following events shall constitute an “Event of
Default”:

 

(i)the Company’s or any of its subsidiary’s failure to pay to the Holder any
amount of Principal, Interest, Late Charges or other amounts when and as due
under this Note or any other Transaction Document (as defined in the Note
Purchase Agreement) or any other agreement, document, certificate or other
instrument delivered in connection with the transactions contemplated hereby and
thereby, except, in the case of a failure to pay Interest and Late Charges when
and as due, in which case only if such failure remains uncured for a period of
at least five (5) Business Days;

 

(ii)the occurrence of any default under, redemption of or acceleration prior to
maturity of an aggregate of any Indebtedness of the Company or any of its
Subsidiaries in excess of $100,000, or the occurrence or existence of any event
of default for which the Company has received a notice from the lender under any
outstanding loan or credit facility in connection with a breach of a financial
covenant set forth in the governing agreement of such loan or credit facility
which has not been cured within twenty (20) Business Days;

 

(iii)bankruptcy, insolvency, reorganization or liquidation proceedings or other
proceedings for the relief of debtors shall be instituted by or against the
Company or any Subsidiary and, if instituted against the Company or any
Subsidiary by a third party, shall not be dismissed within thirty (30) days of
their initiation;

 

(iv)the commencement by the Company or any Subsidiary of a voluntary case or
proceeding under any applicable federal, state or foreign bankruptcy,
insolvency, reorganization or other similar law or of any other case or
proceeding to be adjudicated a bankrupt or insolvent, or the consent by it to
the entry of a decree, order, judgment or other similar document in respect of
the Company or any Subsidiary in an involuntary case or proceeding under any
applicable federal, state or foreign bankruptcy, insolvency, reorganization or
other similar law or to the commencement of any bankruptcy or insolvency case or
proceeding against it, or the filing by it of a petition or answer or consent
seeking reorganization or relief under any applicable federal, state or foreign
law, or the consent by it to the filing of such petition or to the appointment
of or taking possession by a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of the Company or any Subsidiary or of
any substantial part of its property, or the making by it of an assignment for
the benefit of creditors, or the execution of a composition of debts, or the
occurrence of any other similar federal, state or foreign proceeding, or the
admission by it in writing of its inability to pay its debts generally as they
become due, the taking of corporate action by the Company or any Subsidiary in
furtherance of any such action or the taking of any action by any Person to
commence a Uniform Commercial Code foreclosure sale or any other similar action
under federal, state or foreign law;

 

(v)the entry by a court of (i) a decree, order, judgment or other similar
document in respect of the Company or any Subsidiary of a voluntary or
involuntary case or proceeding under any applicable federal, state or foreign
bankruptcy, insolvency, reorganization or other similar law or (ii) a decree,
order, judgment or other similar document adjudging the Company or any
Subsidiary as bankrupt or insolvent, or approving as properly filed a petition
seeking liquidation, reorganization, arrangement, adjustment or composition of
or in respect of the Company or any Subsidiary under any applicable federal,
state or foreign law or (iii) a decree, order, judgment or other similar
document appointing a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of the Company or any Subsidiary or of
any substantial part of its property, or ordering the winding up or liquidation
of its affairs, and the continuance of any such decree, order, judgment or other
similar document or any such other decree, order, judgment or other similar
document unstayed and in effect for a period of thirty (30) consecutive days;

- 4 -



--------------------------------------------------------------------------------

 

 

(vi)a final judgment or judgments for the payment of money aggregating in excess
of $50,000 are rendered against the Company and/or any of its Subsidiaries and
which judgments are not, within thirty (30) days after the entry thereof,
bonded, discharged or stayed pending appeal, or are not discharged within thirty
(30) days after the expiration of such stay; provided, however, any judgment
which is covered by insurance or an indemnity from a credit worthy party shall
not be included in calculating the $50,000 amount set forth above so long as the
Company provides the Holder a written statement from such insurer or indemnity
provider (which written statement shall be reasonably satisfactory to the
Holder) to the effect that such judgment is covered by insurance or an indemnity
and the Company or such Subsidiary (as the case may be) will receive the
proceeds of such insurance or indemnity within thirty (30) days of the issuance
of such judgment;

 

(vii)the Company and/or any Subsidiary, individually or in the aggregate, either
(i) fails to pay, when due, or within any applicable grace period, any payment
with respect to any Indebtedness in excess of $25,000 due to any third party
(other than, with respect to unsecured Indebtedness only, payments contested by
the Company and/or such Subsidiary (as the case may be) in good faith by proper
proceedings and with respect to which adequate reserves have been set aside for
the payment thereof in accordance with GAAP) or is otherwise in breach or
violation of any agreement for monies owed or owing in an amount in excess of
$25,000, which breach or violation permits the other party thereto to declare a
default or otherwise accelerate amounts due thereunder, or (ii) suffer to exist
any other circumstance or event that would, with or without the passage of time
or the giving of notice, result in a default or event of default under any
material agreement binding the Company or any Subsidiary, which default or event
of default would or is likely to have a material adverse effect on the business,
assets, operations (including results thereof), liabilities, properties,
condition (including financial condition) or prospects of the Company or any of
its Subsidiaries, taken as a whole; provided, however, that in the case of
foregoing clauses (i) and (ii), only if such failure, circumstance, or breach
remains uncured for a period of five (5) consecutive Business Days after receipt
of written notice of such breach;

 

(viii)other than as specifically set forth in another clause of this Section
4(a), the Company or any Subsidiary breaches any material representation,
warranty, covenant or other term or condition of any Transaction Document,
except, in the case of a breach of a covenant or other term or condition that is
curable, only if such breach remains uncured for a period of five (5)
consecutive Business Days after receipt of written notice of such breach;

 

(ix)the Company’s issuance, offer, sale, grant of any option or right to
purchase, or other disposition (or any announcement in connection with any of
the foregoing) of any equity security or any equity-linked or related security
(including, without limitation, any “equity security” (as that term is defined
under Rule 405 promulgated under the Securities Act)), or any Convertible
Securities, without the prior written consent of the Holder, except to the
extent allowed under any existing agreements of the Company.  “Convertible
Securities” means any capital stock, note, debenture, preferred stock or other
security of the Company or any of its Subsidiaries that is, or may become, at
any time and under any circumstances directly or indirectly convertible into,
exercisable or exchangeable for, or which otherwise entitles the holder thereof
to acquire, any capital stock, note, debenture or other security of the Company
(including, without limitation, Common Shares) or any of its Subsidiaries; or

 

(x)any Change of Control occurs.

 

(b)Remedies Upon Event of Default.  Upon the occurrence of an Event of Default
with respect to this Note, Holder may, at Holder’s option, declare the full
amount of this Note immediately due and payable without notice or demand.  In
the event of the occurrence of an Event of Default and in addition to all other
rights and obligations set forth herein, the Company shall be responsible for
reasonable attorneys’ fees, and legal and other expenses for the collection
thereof.  In addition, the Company hereby waives presentment, demand for
payment, notice of dishonor, and all other notices or demands in connection with
the delivery, acceptance, performance, default or endorsement of this Note.

 

5.RIGHTS UPON FUNDAMENTAL TRANSACTION.  The Company shall not enter into or be
party to a Fundamental Transaction unless the Holder approves the Fundamental
Transaction and the Successor Entity assumes in writing all of the obligations
of the Company under this Note and the other Transaction Documents in accordance
with the provisions of this Section 5 pursuant to written agreements in form and
substance

- 5 -



--------------------------------------------------------------------------------

 

satisfactory to the Holder and approved by the Holder prior to such Fundamental
Transaction, including agreements to deliver to each holder of the Note, in
exchange for such Note, a security of the Successor Entity evidenced by a
written instrument substantially similar in form and substance to the Note,
including, without limitation, having a principal amount and interest rate equal
to the principal amounts then outstanding and the interest rates of the Note
held by such holder, and having similar ranking to the Note, and satisfactory to
the Holder. Upon the occurrence of any Fundamental Transaction, the Successor
Entity shall succeed to, and be substituted for (so that from and after the date
of such Fundamental Transaction, the provisions of this Note and the other
Transaction Documents referring to the “Company” shall refer instead to the
Successor Entity), and may exercise every right and power of the Company and
shall assume all of the obligations of the Company under this Note and the other
Transaction Documents with the same effect as if such Successor Entity had been
named as the Company herein. Notwithstanding the foregoing, the Holder may
elect, at its sole option, by delivery of written notice to the Company to waive
this Section 5 to permit the Fundamental Transaction without the assumption of
this Note. The provisions of this Section 5 shall apply similarly and equally to
successive Fundamental Transactions.

 

6.SECURITY INTEREST.  This Note is secured by a security interest in all of the
assets of the Company.

 

7.NONCIRCUMVENTION.  The Company hereby covenants and agrees that the Company
will not, by amendment of its articles of incorporation, bylaws or through any
reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Note, and will at all times in good faith carry out all of the
provisions of this Note and take all action as may be required to protect the
rights of the Holder of this Note.

 

8.CERTAIN ADJUSTMENTS.  The Conversion Price and number of Conversion Shares
issuable upon conversion of this Note are subject to adjustment from time to
time as set forth in this Section 8.

 

(a) Common Share Dividends and Splits. If the Company, at any time while this
Note is outstanding, (i) pays a dividend on its Common Shares or otherwise makes
a distribution on any class of capital stock that is payable in Common Shares,
(ii) subdivides its outstanding Common Shares into a larger number of units,
(iii) combines its outstanding Common Shares into a smaller number of units, or
(iv) otherwise conducts a corporate action or transaction to change the number
of outstanding Common Shares, including any reorganization, recapitalization, or
other transaction similar to (i) through (iii), then in each such case the
Conversion Price shall be multiplied by a fraction, the numerator of which shall
be the number of Common Shares outstanding immediately before such event and the
denominator of which shall be the number of Common Shares outstanding
immediately after such event. Any adjustment made pursuant to this paragraph
shall become effective immediately after the record date for the determination
of stockholders entitled to receive such dividend or distribution or the
effective date of such subdivision or combination, as applicable.

 

(b)Subsequent Rights Offerings.  If the Company, at any time while this Note is
outstanding, shall issue rights, options or warrants to all holders of the
Common Shares entitling them to subscribe for or purchase Common Shares (the
“Purchase Rights”), then, upon any conversion of this Note, the Holder will be
entitled to acquire, upon the terms applicable to such Purchase Rights, the
aggregate Purchase Rights that the Holder could have acquired if the Holder had
held the number of Conversion Shares issued upon such conversion of this Note
immediately before the date on which a record is taken for the grant, issuance
or sale of such Purchase Rights, or, if no such record is taken, the date as of
which the record holders of the Common Shares are to be determined for the
grant, issue or sale of such Purchase Rights.

 

(c)Pro Rata Distributions.  If the Company, at any time while this Note is
outstanding, shall distribute to all holders of Common Shares evidences of its
indebtedness or assets (including cash and cash dividends) or rights or warrants
to subscribe for or purchase any security other than Common Shares (a
“Distribution”), then, upon any conversion of this Note, the Holder shall be
entitled to participate in such Distribution to the same extent that the Holder
would have participated therein if the Holder had held the number of Conversion
Shares issued upon such conversion of this Note immediately before the date on
which a record is taken for such Distribution, or, if no such record is taken,
the date as of which the record holders of Common Shares are to be determined
for the participation in such Distribution.

- 6 -



--------------------------------------------------------------------------------

 

(d)Fundamental Transactions. If, at any time while this Note is outstanding  (i)
the Company effects any Fundamental Transaction in accordance with Section 5
herein, then the Holder shall have the right thereafter to receive, upon the
Conversion, the same amount and kind of securities, cash or property as it would
have been entitled to receive upon the occurrence of such Fundamental
Transaction if it had been, immediately prior to such Fundamental Transaction,
the holder of the Conversion Shares then issuable upon conversion in full of
this Note without regard to any limitations on exercise contained herein (the
“Alternate Consideration”); provided, however, that such limitations on exercise
shall continue to apply upon the occurrence of such Fundamental
Transaction.  The provisions of this paragraph (b) shall similarly apply to
subsequent transactions analogous to a Fundamental Transaction.

(e)Calculations.  All calculations under this Section 8 shall be made to the
nearest cent or the nearest 1/100th of a unit, as applicable. The number of
Common Shares outstanding at any given time shall not include units owned or
held by or for the account of the Company, and the sale or issuance of any such
units shall be considered an issue or sale of Common Shares.

9.VOTING RIGHTS.  The Holder shall have no voting rights as the holder of this
Note, except as required by law and as expressly provided in this Note.

 

10.COVENANTS.  Until the Note has been redeemed, paid, converted or otherwise
satisfied in accordance with its terms:

 

(a)Rank.  All payments due under the Note shall be rank senior in payment to all
other unsecured and subsequently secured Indebtedness of the Company and its
Subsidiaries.

 

(b)Additional Capital.  The Company shall not, without Holder’s consent, raise
additional capital from a third party, including through the sale and issuance
of any securities of the Company or any additional Indebtedness of the Company
other than in the ordinary course of business consistent with past practice.

 

(c)Fundamental Transactions.  The Company shall not, without the Holder’s
consent, enter into a Fundamental Transaction.

 

(d)Restricted Payments.  The Company shall not, and the Company shall cause each
of its Subsidiaries to not, directly or indirectly, redeem, defease, repurchase,
repay or make any payments in respect of, by the payment of cash or cash
equivalents (in whole or in part, whether by way of open market purchases,
tender offers, private transactions or otherwise), all or any portion of any
Indebtedness, whether by way of payment in respect of principal of (or premium,
if any) or interest on, such Indebtedness if at the time such payment is due or
is otherwise made or, after giving effect to such payment, (i) an event
constituting an Event of Default has occurred and is continuing or (ii) an event
that with the passage of time and without being cured would constitute an Event
of Default has occurred and is continuing.

 

(e)Restricted Issuances.  The Company shall (i) only incur additional
Indebtedness after the Closing Date in accordance with Section 10(a) or (b),
above, and (ii) not issue any other securities that would cause a breach or
default under this Note.

 

(f)Restriction on Redemption and Cash Dividends.  The Company shall not, and the
Company shall cause each of its Subsidiaries to not, directly or indirectly,
redeem, repurchase or declare or pay any cash dividend or distribution on any of
its capital stock (other than any obligations to do so outstanding as of the
Issuance Date).

 

(g)Restriction on Transfer of Assets.  The Company shall not, and the Company
shall cause each of its Subsidiaries to not, directly or indirectly, sell,
lease, license, assign, transfer, spin-off, split-off, close, convey or
otherwise dispose of any material assets or rights of the Company or any
Subsidiary owned or hereafter acquired whether in a single transaction or a
series of related transactions, other than (i) sales, leases, licenses,
assignments, transfers, conveyances and other dispositions of such assets or
rights by the Company and its Subsidiaries in the ordinary course of business
and (ii) sales of inventory in the ordinary course of business.

- 7 -



--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, this provision shall not apply to any
transactions pursuant to a binding agreement existing on the date hereof.

 

(h)Change in Nature of Business.  The Company shall not, and the Company shall
cause each of its Subsidiaries to not, directly or indirectly, engage in any
material line of business substantially different from those lines of business
conducted by the Company and each of its Subsidiaries on the Issuance Date or
any business substantially related or incidental thereto.  The Company shall
not, and the Company shall cause each of its Subsidiaries to not, directly or
indirectly, modify its or their corporate structure or purpose.

 

(i)Preservation of Existence, Etc.  The Company shall maintain and preserve, and
cause each of its Subsidiaries to maintain and preserve, its existence, rights
and privileges, and become or remain, and cause each of its Subsidiaries to
become or remain, duly qualified and in good standing in each jurisdiction in
which the character of the properties owned or leased by it or in which the
transaction of its business makes such qualification necessary.

 

(j)Maintenance of Properties, Etc.  The Company shall maintain and preserve, and
cause each of its Subsidiaries to maintain and preserve, all of its properties
which are necessary or useful in the proper conduct of its business in good
working order and condition, ordinary wear and tear excepted, and comply, and
cause each of its Subsidiaries to comply, at all times with the provisions of
all leases to which it is a party as lessee or under which it occupies property,
so as to prevent any material loss or forfeiture thereof or thereunder.

 

(k)Maintenance of Intellectual Property.  The Company will, and will cause each
of its Subsidiaries to, take all reasonable action necessary or advisable to
maintain all of the Intellectual Property Rights of the Company and/or any of
its Subsidiaries that are necessary or material to the conduct of its business
in full force and effect.

 

(l)Maintenance of Insurance.  The Company shall maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations (including, without limitation, comprehensive general
liability, hazard, rent and business interruption insurance) with respect to its
properties (including all real properties leased or owned by it) and business,
in such amounts and covering such risks as is required by any governmental
authority having jurisdiction with respect thereto or as is carried generally in
accordance with sound business practice by companies in similar businesses
similarly situated.

 

(m)Material Transactions with Affiliates.  Without the consent of Holder, the
Company shall not, nor shall it permit any of its Subsidiaries to, enter into,
renew, extend or be a party to, any material transaction or series of related
material transactions (including, without limitation, the purchase, sale, lease,
transfer or exchange of property or assets of any kind or the rendering of
services of any kind) with any affiliate except in the ordinary course of
business in a manner and to an extent consistent with past practice and
necessary or desirable for the prudent operation of its business, for fair
consideration and on terms no less favorable to it or its Subsidiaries than
would be obtainable in a comparable arm’s length transaction with a Person that
is not an affiliate thereto.

 

11.PARTICIPATION.  The Holder, as the holder of this Note, shall not be entitled
to any dividends paid or distributions made to the holders of Common Shares.

 

12.AMENDING THE TERMS OF THIS NOTE.  The prior written consent of the Holder
shall be required for any change or amendment to this Note.

 

13.TRANSFER.  This Note may be offered, sold, assigned or transferred by the
Holder without the consent of the Company, subject only to the provisions of
Section 14(a) below and Section 5 of the  Purchase Agreement.

 

14.REISSUANCE OF THIS NOTE.

 

(a)Transfer.  If this Note is to be transferred, the Holder shall surrender this
Note to the Company, whereupon the Company will forthwith issue and deliver upon
the order of the Holder a new Note (in accordance with Section 14(d)),
registered as the Holder may request, representing the outstanding Principal
being

- 8 -



--------------------------------------------------------------------------------

 

transferred by the Holder and, if less than the entire outstanding Principal is
being transferred, a new Note (in accordance with Section 14(d)) to the Holder
representing the outstanding Principal not being transferred. The Holder and any
assignee, by acceptance of this Note, acknowledge and agree that, by reason of
the provisions of this Section 14(a), following redemption of any portion of
this Note, the outstanding Principal represented by this Note may be less than
the Principal stated on the face of this Note.

 

(b)Lost, Stolen or Mutilated Note.  Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note (as to which a written certification and the
indemnification contemplated below shall suffice as such evidence), and, in the
case of loss, theft or destruction, of any indemnification undertaking by the
Holder to the Company in customary and reasonable form and, in the case of
mutilation, upon surrender and cancellation of this Note, the Company shall
execute and deliver to the Holder a new Note (in accordance with Section 14(d))
representing the outstanding Principal.

 

(c)Note Exchangeable for Different Denominations.  This Note is exchangeable,
upon the surrender hereof by the Holder at the principal office of the Company,
for a new Note or Notes (in accordance with Section 14(d) and in principal
amounts of at least $1,000) representing in the aggregate the outstanding
Principal of this Note, and each such new Note will represent such portion of
such outstanding Principal as is designated by the Holder at the time of such
surrender.

 

(d)Issuance of New Notes.  Whenever the Company is required to issue a new Note
pursuant to the terms of this Note, such new Note (i) shall be of like tenor
with this Note, (ii) shall represent, as indicated on the face of such new Note,
the Principal remaining outstanding (or in the case of a new Note being issued
pursuant to Section 14(a) or Section 14(c), the Principal designated by the
Holder which, when added to the principal represented by the other new Notes
issued in connection with such issuance, does not exceed the Principal remaining
outstanding under this Note immediately prior to such issuance of new Notes),
(iii) shall have an issuance date, as indicated on the face of such new Note,
which is the same as the Issuance Date of this Note, (iv) shall have the same
rights and conditions as this Note, and (v) shall represent accrued and unpaid
Interest and Late Charges on the Principal and Interest of this Note, from the
Issuance Date.

 

15.REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE
RELIEF.  The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note and any of the other Transaction
Documents at law or in equity (including a decree of specific performance and/or
other injunctive relief), and nothing herein shall limit the Holder’s right to
pursue actual and consequential damages for any failure by the Company to comply
with the terms of this Note.  The Company covenants to the Holder that there
shall be no characterization concerning this instrument other than as expressly
provided herein. Amounts set forth or provided for herein with respect to
payments and the like (and the computation thereof) shall be the amounts to be
received by the Holder and shall not, except as expressly provided herein, be
subject to any other obligation of the Company (or the performance thereof). The
Company acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Holder and that the remedy at law for any such breach
may be inadequate. The Company therefore agrees that, in the event of any such
breach or threatened breach, the Holder shall be entitled, in addition to all
other available remedies, to an injunction restraining any such breach or any
such threatened breach, without the necessity of showing economic loss and
without any bond or other security being required. The Company shall provide all
information and documentation to the Holder that is requested by the Holder to
enable the Holder to confirm the Company’s compliance with the terms and
conditions of this Note.

 

16.PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS.  If (a) this Note is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding or the Holder otherwise takes action to
collect amounts due under this Note or to enforce the provisions of this Note or
(b) there occurs any bankruptcy, reorganization, receivership of the Company or
other proceedings affecting Company creditors’ rights and involving a claim
under this Note, then the Company shall pay the costs incurred by the Holder for
such collection, enforcement or action or in connection with such bankruptcy,
reorganization, receivership or other proceeding, including, without limitation,
attorneys’ fees and disbursements. The Company expressly acknowledges and agrees
that no amounts due under this Note shall be affected, or limited, by the fact
that the purchase price paid for this Note was less than the original Principal
amount hereof.

 

- 9 -



--------------------------------------------------------------------------------

 

17.CONSTRUCTION; HEADINGS.  This Note shall be deemed to be jointly drafted by
the Company and the Holder and shall not be construed against any Person as the
drafter hereof. The headings of this Note are for convenience of reference and
shall not form part of, or affect the interpretation of, this Note. Each and
every reference to unit prices, Common Shares and any other numbers in this Note
that relate to the Common Shares shall be automatically adjusted for stock
splits, stock dividends, stock combinations and other similar transactions that
occur with respect to the Common Shares after the date of this Note. Terms used
in this Note but defined in the other Transaction Documents shall have the
meanings ascribed to such terms on the Closing Date in such other Transaction
Documents unless otherwise consented to in writing by the Holder.

 

18.FAILURE OR INDULGENCE NOT WAIVER.  No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege. No waiver shall be effective unless it is in writing
and signed by an authorized representative of the waiving party.

 

 

19.NOTICES; CURRENCY; PAYMENTS.

 

(a)Notices.  Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with Section
9(f) of the Purchase Agreement. The Company shall provide the Holder with prompt
written notice of all actions taken pursuant to this Note, including in
reasonable detail a description of such action and the reason therefore.

 

(b)Currency.  All dollar amounts referred to in this Note are in United States
Dollars (“U.S. Dollars”), and all amounts owing under this Note shall be paid in
U.S. Dollars.

 

(c)Payments.  Whenever any payment of cash is to be made by the Company to any
Person pursuant to this Note, unless otherwise expressly set forth herein, such
payment shall be made in lawful money of the United States of America by a
certified check drawn on the account of the Company and sent via overnight
courier service to such Person at such address as previously provided to the
Company in writing, provided that the Holder may elect to receive a payment of
cash via wire transfer of immediately available funds by providing the Company
with prior written notice setting out such request and the Holder’s wire
transfer instructions. Whenever any amount expressed to be due by the terms of
this Note is due on any day which is not a Business Day, the same shall instead
be due on the next succeeding day which is a Business Day. Any amount of
Principal or other amounts due under the Transaction Documents which is not paid
when due (solely to the extent such amount is not then accruing interest at the
Default Rate) shall result in a late charge being incurred and payable by the
Company in an amount equal to simple interest on such amount at the rate of
twelve percent (12.0%) per annum from the date such amount was due until the
same is paid in full (“Late Charge”).

 

20.CANCELLATION.  After all Principal, accrued Interest, Late Charges and other
amounts at any time owed on this Note have been paid in full, this Note shall
automatically be deemed canceled, shall be surrendered to the Company for
cancellation and shall not be reissued.

 

21.WAIVER OF NOTICE.  To the extent permitted by law, the Company hereby
irrevocably waives demand, notice, presentment, protest and all other demands
and notices in connection with the delivery, acceptance, performance, default or
enforcement of this Note and the  Purchase Agreement.

 

22.GOVERNING LAW; VENUE.  This Note shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Note shall be governed by, the internal
laws of the State of Florida, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of Florida or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of Florida. The Company hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in Hillsborough
County, Florida, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the

- 10 -



--------------------------------------------------------------------------------

 

venue of such suit, action or proceeding is improper.    In the event that any
provision of this Note is invalid or unenforceable under any applicable statute
or rule of law, then such provision shall be deemed inoperative to the extent
that it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law.  Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of this Note. Nothing contained herein shall be deemed or
operate to preclude the Holder from bringing suit or taking other legal action
against the Company in any other jurisdiction to collect on the Company’s
obligations to the Holder, to realize on any collateral or any other security
for such obligations, or to enforce a judgment or other court ruling in favor of
the Holder.  THE COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION
CONTEMPLATED HEREBY.

 

23.MAXIMUM PAYMENTS.  Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law.  In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall be credited against
amounts owed by the Company to the Holder and thus refunded to the Company.

 

24.CERTAIN DEFINITIONS.  For purposes of this Note, the following terms shall
have the following meanings:

 

(a)“Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

 

(b)“Change of Control” means any Fundamental Transaction other than (i) any
merger of the Company or any of its, direct or indirect, wholly-owned
Subsidiaries with or into Holder or any affiliate of Holder, (ii) any
reorganization, recapitalization or reclassification of the Common Shares in
which holders of the Company’s voting power immediately prior to such
reorganization, recapitalization or reclassification continue after such
reorganization, recapitalization or reclassification to hold publicly traded
securities and, directly or indirectly, are, in all material respects, the
holders of the voting power of the surviving entity (or entities with the
authority or voting power to elect the members of the board of directors (or
their equivalent if other than a corporation) of such entity or entities) after
such reorganization, recapitalization or reclassification, or (iii) pursuant to
a migratory merger effected solely for the purpose of changing the jurisdiction
of incorporation of the Company or any of its Subsidiaries.

 

(e)“Closing Date” is the date the Company initially issued the Note.

 

(c)“Common Shares” means (i) shares of the Company’s common stock, US$0.0001 par
value per share, and (ii) any capital stock into which such common shares shall
have been changed or any share capital resulting from a reclassification of such
common shares.

 

(d)“Fundamental Transaction” means that (i) the Company or any of its
Subsidiaries shall, directly or indirectly, in one or more related transactions,
(1) consolidate or merge with or into (whether or not the Company or any of its
Subsidiaries is the surviving corporation) any other Person, or (2) sell, lease,
license, assign, transfer, convey or otherwise dispose of all or substantially
all of its respective properties or assets to any other Person, or (3) allow any
other Person to make a purchase, tender or exchange offer that is accepted by
the holders of more than 50% of the outstanding shares of Voting Stock of the
Company (not including any shares of Voting Stock of the Company held by the
Person or Persons making or party to, or associated or affiliated with the
Persons making or party to, such purchase, tender or exchange offer), or (4)
consummate a stock or share purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with any other Person whereby such other Person acquires
more than 50% of the outstanding shares of Voting Stock of the Company (not
including any shares of Voting Stock of the Company held by the other Person or
other Persons making or party to, or associated or affiliated with the other
Persons making or party to, such stock or share purchase agreement or other
business combination), or (ii) any “person” or “group” (as these terms are used
for purposes of Sections 13(d) and 14(d) of the 1934 Act and the rules and
regulations promulgated thereunder) is or shall become the “beneficial owner”
(as defined in Rule 13d-3 under the 1934 Act),

- 11 -



--------------------------------------------------------------------------------

 

directly or indirectly, of 50% of the aggregate ordinary voting power
represented by issued and outstanding Voting Stock of the Company. Fundamental
Transaction shall not mean any transaction involving the Company and any one or
more of its affiliates, Subsidiaries, or any of their respective officers or
directors or the affiliates of officers or directors of the Company, and it
shall not mean the transactions contemplated by the Purchase Agreement and this
Note.

 

(i)“GAAP” means United States generally accepted accounting principles,
consistently applied.

 

(j)“Indebtedness” shall have the meaning set forth in the Purchase Agreement.

 

(k)“Interest Rate” means three percent (3%) per annum, simple interest, as may
be adjusted from time to time in accordance with Section 2(b).

 

(l)“Maturity Date” shall mean 360 days from the Closing Date; provided, however,
the Maturity Date may be extended at the option of the Holder (i) in the event
that, and for so long as, an Event of Default shall have occurred and be
continuing or any event shall have occurred and be continuing that with the
passage of time and the failure to cure would result in an Event of Default or
(ii) through the date that is twenty (20) Business Days after the consummation
of a Fundamental Transaction in the event that a Fundamental Transaction is
publicly announced or a Fundamental Transaction Notice is delivered prior to the
Maturity Date.

 

(m)“Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person.

 

(n)“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity or a government or any department or agency thereof.

(o)“Purchase Agreement” means that certain Purchase Agreement, dated as of the
Closing Date, by and between the Company and the Holder pursuant to which the
Company issued this Note, as may be amended from time to time.

 

(r)“Purchase Agreement” means that certain Stock Purchase Agreement, dated as of
the Closing Date, by and between the Company and the Holder pursuant to which
the Company issued this Note, as may be amended from time to time.

 

(s)“Stockholder Approval” shall mean such approvals by the Company’s
stockholders of the transactions contemplated by the Purchase Agreement and this
Note as shall be required by Nasdaq Listing Rule 5635 (or any successor rule or
provision).

 

(t)“Subsidiaries” means subsidiaries of the Company.

 

(u)“Successor Entity” means the Person (or, if so elected by the Holder, the
Parent Entity) formed by, resulting from or surviving any Fundamental
Transaction or the Person (or, if so elected by the Holder, the Parent Entity)
with which such Fundamental Transaction shall have been entered into.

 

(v)“Voting Stock” of a Person means capital stock of such Person of the class or
classes pursuant to which the holders thereof have the general voting power to
elect, or the general power to appoint, at least a majority of the board of
directors, managers, trustees or other similar governing body of such Person
(irrespective of whether or not at the time capital stock of any other class or
classes shall have or might have voting power by reason of the happening of any
contingency).

 

 

 

[signature page follows]

 

- 12 -



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Senior Convertible Promissory
Note to be duly executed as of the Issuance Date set out above.

 

 

 

 

LM FUNDING AMERICA, INC.

 

 

 

 

 

 

By:

  /s/ Bruce Rodgers                                              

 

 

 

Name: Bruce Rodgers

 

 

 

 

Title:  CEO

 

 

 

 

 

 

 

[Senior Convertible Promissory Note - Signature Page]